EXHIBIT H
From:                         Walton, David
Sent:                         Friday, May 15, 2020 5:43 PM
To:                           Seth Carson
Cc:                           Bill Rieser; Cavalier, Jonathan; Benson, Leigh Ann; Sidney Gold
Subject:                      Re: Confidentiality Agreement


Seth

We can schedule depos and we are more than willing to do that, but we are not producing anyone until we have
a confidentiality agreement. I’m really perplexed by your resistance to our proposed agreement.

Dave Walton
Sent from my iPhone


       On May 15, 2020, at 5:34 PM, Seth Carson <seth@dereksmithlaw.com> wrote:


       **EXTERNAL SENDER**

       I believe that Judge Kearny is going to agree that your clients have to appear for
       their depositions which the parties worked hard to schedule and have been properly
       noticed and which Defendants assured the court were taking place when
       Defendants asked the court for more time. Defendants presented this information
       to the court and then 5 minutes later are attempting to cancel the depositions and
       reschedule them for weeks later?

       Your clients can't decide they won't participate in this litigation because they want
       Plaintiff to agree to a protective order.

       I usually do not mind rescheduling depositions. If you can confirm dates for all
       depositions in this case by Monday morning I will consider the new dates. I need
       every deposition scheduled. This includes:

       1. Greg Roman
       2. Mark Fink
       3. Daniel Pipes
       4. Matthew Bennett
       5. Steven Levey
       6. Laurence Hollin
       7. 30(b)(6) on Defendants policies, procedures, and protocols for investigating,
       responding to, addressing, enforcing, implementing Defendants' antidiscrimination
       policy.
                                                        1
I want to work with you and I am not trying to be difficult. But I planned my
entire week around these deps and canceled a bunch of other stuff to clear my
schedule. Are you suggesting that the depositions should be rescheduled for the
week of June 1 to June 5 or June 8 to June 12?

I am available anytime within that 10 work day period of time. June 1, 2, 3, 4, 5,
and 8, 9, 10, 11, 12.

So if we can get everyone rescheduled ASAP for those dates, I will agree.




Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and
confidential information intended only for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you
have received this transmission in error, do not read it. Please immediately reply to the
sender that you have received this communication in error and then delete it. Thank you.
___________________________________________________________




From: Seth Carson <seth@dereksmithlaw.com>
Sent: Friday, May 15, 2020 5:17 PM
To: Walton, David <DWalton@cozen.com>
Cc: Bill Rieser <brieser@discrimlaw.net>; Cavalier, Jonathan <JCavalier@cozen.com>; Benson, Leigh Ann
<LBenson@cozen.com>; Sidney Gold <sgold@discrimlaw.net>
Subject: Re: Confidentiality Agreement

I don't agree and I am going to file a motion to compel the depositions.

                                                  2
Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and
confidential information intended only for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you
have received this transmission in error, do not read it. Please immediately reply to the
sender that you have received this communication in error and then delete it. Thank you.
___________________________________________________________




From: Walton, David <DWalton@cozen.com>
Sent: Friday, May 15, 2020 4:31 PM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Bill Rieser <brieser@discrimlaw.net>; Cavalier, Jonathan <JCavalier@cozen.com>; Benson, Leigh Ann
<LBenson@cozen.com>; Sidney Gold <sgold@discrimlaw.net>
Subject: Confidentiality Agreement

Seth:

As we discussed previously (including yesterday), we will not produce witnesses until and unless we have
a satisfactory confidentiality agreement in place. Because there is still no confidentiality agreement
(despite our numerous attempts since February to secure such an agreement), we will not be producing
our witnesses for their depositions next week. If you sign the confidentiality agreement, we will be able
to produce our witnesses during the week after next. But, to be clear, the depositions next week are now
off and will be rescheduled pending resolution of the issues involving the confidentiality agreement.

Best,

Dave

Sent from my iPad


Notice: This communication, including attachments, may contain information that is confidential and
protected by the attorney/client or other privileges. It constitutes non-public information intended to be
conveyed only to the designated recipient(s). If the reader or recipient of this communication is not the
intended recipient, an employee or agent of the intended recipient who is responsible for delivering it to
the intended recipient, or you believe that you have received this communication in error, please notify
the sender immediately by return e-mail and promptly delete this e-mail, including attachments without
reading or saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction
                                                    3
of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the
intended recipient(s) is not a waiver of any attorney/client or other privilege.




                                                    4
